El Juez Asociado Señob 'Wole,
emitió la opinión del tribunal.
Los hechos ante nuestra consideración son semejantes a los del caso de El Pueblo v. Vázquez, (pág. 194) en tanto fue la persona golpeada quien se colocó en una situación de peligro, con la notable diferencia de que en este caso la corte dictó sentencia a favor de la demandada. En ausen-cia pues de un claro error y con cualquier conflicto en la: cuestión o cuestiones litigiosas esenciales, debe sostenerse la conclusión de la corte.
*244La corte inferior declaró probado que la- cansa próxima del accidente fué la negligencia del demandante. Hubo prueba tendente a acreditar que él fué llevado en un auto-móvil particular al sitio del accidente y se paró razonable-mente cerca de la vía del carro mientras el chofer cam-biaba una moneda; que él primero procuró ver si venía un carro eléctrico, estuvo dos minutos en conversación con el chofer del automóvil y entonces trató de cruzar la vía del carro sin fijarse. Al menos dos testigos declararon que el demandante corrió hacia el costado del carro eléctrico.
Hubo prueba tendente a demostrar que el motorista tocó su campana, pero aun cuando la alegada falta en tocar la campana fuera una negligencia, bajo los hechos del caso hubo negligencia contributiva por parte del demandante al tratar de atravesar la vía sin'mirar.
No hubo prueba para hacer que el caso quedara com-prendido en la doctrina referente a la última verdadera oportunidad de evitar el accidente (last olear chance), como alega sin demostrar el apelante.
Debe confirmarse la sentencia apelada.